Title: To Thomas Jefferson from William Clark, 3 April 1805
From: Clark, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Fort Mandan April the 3rd. 1805.
                  
                  It being the wish of Captain Lewis, I take the liberty to send you, for your own perusal the notes which I have taken in the form of a journal in their original state. you will readily perceive in reading over those notes, that many parts are incorrect. owing to the variety of information received at different times, I most sincerely wish that leasure had permitted me to offer them in a more correct form.
                  Receive I pray you my unfained acknowledgements for your friendly recollection of me in your letters to my friend and companion Captn. Lewis.   and be assured of the sincere regard with which I have the honor to be.
                  Your most obedient and Humble Servent
                  
                     Wm Clark 
                     
                  
               